Case 2:20-cv-00372-RAJ Docu

  

STATE OF WASHINGTON

DEPARTMENT OF HEALTH
Olympia, Washington 98504

October 16, 2014

Gabriella Kertesz
9702 Ist Ave NW
Seattle, WA 98117-2007

2014-8503 — Sarah Grace Sliva, MD

Re: 2014-8366 — Swedish Medical Center - First Hill

Dear Gabriella Kertesz:

Thank you for submitting your concern about Swedish Medical Center - First Hill.

#IO

Based on the information provided, the Secretary of Health has closed case #2014-8366 on Swedish

Medical Center - First Hill. We take your concerns seriously. However, we did not authorize an

investigation because the conduct alleged in the report posed minimal risk of harm to public health,
safety or welfare, or because we cannot identify a violation of the law. We may reconsider this decision

if we receive new information or identify a pattern of similar concerns.

The Medical Quality Assurance Commission has responsibility for case #2014-8503 on a Sarah Grace

Sliva, MD. You will be notified separately of their decision on this case.

You have the right to request any publicly disclosable information contained in the file. To do so, you
must submit a written request to the Department of Health, Public Disclosure and Records Center, PO

Box 47865, Olympia, WA 98504-7865; fax 360-586-2171; email pdrc@doh.wa.gov.

If you have questions, please contact us at (360) 236-2620 or email us at
hsgacomplaintinteke/@deh-wa.gov.—- -——— —

Sincerely,

Paige Fury
Customer Service Office

Cra dk eat MCD Beo~ Gana}
2b fy) 125
 

STATE OF WASHINGTON
DEPARTMENT OF HEALTH

MEDICAL QUALITY ASSURANCE COMMISSION
PO Box 47866, Olympia, WA 98504-7866

———<=_—

 

October 22, 2014

Gabriella Kertesz
9702 - ist Ave NW
Seattle, WA 98117

RE: Sarah G. Sliva, MD
Case No.: 2014-8503MD

Dear Ms. Kertesz:

Thank you for your recent letter in which you expressed concerns regarding an allegation of
unprofessional conduct.

A panel of the Medical Quality Assurance Commission reviewed the issues raised in your report and
determined they do not meet the criteria established for cases which are to be investigated.
Specifically, no violation of the law occurred. As a result, this case has been closed. You may request
reconsideration within 30 days of receiving this letter | if you have new information to submit.

cp OE io Hue

Sitio

Thank you for bringing your concerns to the attention of the Medical Quality Assurance Commission. If
you have any questions, please call me at (360)236-2758 or contact me by email at
melissa. mceachron@doh.wa.gov.

 

Melissa McEachron, Projects Manager
Medical Quality Assurance Commission

 
Case 2:20-cv-00372-RAJ Document 1-14 Filed 03/09/20 Page 3 of 6

 

STATE OF WASHINGTON
DEPARTMENT OF HEALTH

MEDICAL QUALITY ASSURANCE COMMISSION
PO Box 47866, Olympia, WA 98504-7866
December 18, 2014

Gabriella Kertesz
9702 - ist Ave NW
Seattle, WA 98117-2007

Re: Case Number 2014-8503MD
Dear Ms. Kertesz:

The Medical Quality Assurance Commission (Medical Commission) completed its evaluation of your
request for reconsideration concerning the closure of your complaint against Sarah G. Sliva, MD. A
request for reconsideration is a one-time opportunity to ask the Medical Commission to reconsider its
decision to close your complaint. The Medical Commission takes each request for reconsideration
seriously.

The Medical Commission is the entity within Washington State with legislated authority to license
physicians and physician assistants, to investigate complaints, and to take disciplinary action against a
physician’s or physician assistant’s license in order to prevent patient harm and to protect public health
and safety. The Medical Commission does not have the legal authority to invoke or enforce civil or
criminal penalties.

The Medical Commission received your request for reconsideration and accompanying information. A
panel of the Medical Commission carefully reviewed your information, in conjunction with the original
complaint. The Medical Commission panel determined that the information you supplied does not
support the allegation that Or. Sliva acted in a manner that violated Washington laws regulating the
practice of medicine. As such, the evidence still does not meet the criteria of cases the Medical
Commission investigates. Therefore, this case remains closed.

Gnce again, thank you for bringing your concerns to the Medicai Quality Assurance Commission’s
attention.

ingere

Melissa McEachron, Projects Manager
melissa.mceachron@doh.wa.gov
1127/2020.» Case 2:20-Cv-0037 2shuthpebalthddl BAH aaith-LOmpitothaitrasiequésage 4 of 6

rs A] Gmail Gabi Kertesz <gaboca@gmail.com>

Department of Health - complaint information as requested
4 messages

Defreyn, Marc D (DOH) <Marc. Defreyn@doh.wa.gov> Fri, Jan 24, 2020 at 11:53 AM
To: “gaboca@gmail.com" <gaboca@gmail.com>

Ms. Gabi Kertesz,

Your e-mail (attached) has come to me and | hope | can address some of your questions. First and foremost, thank you
for recognizing the volume of reports our agency receives; our goal is always to ensure patient safety first and foremost.
As is true in health care (and probably life in general!), we have to prioritize our work and also be mindful of the financial
resources we receive to conduct our business. We must remain good stewards of public funds, while ensuring
healthcare providers practice with reasonable skill and safety.

My office receives and processes all reports on healthcare providers and facilities under our jurisdiction except those
under the jurisdiction of the Washington State Medical Commission (who has jurisdiction over medical doctors and
physician assistants) and the Washington State Nursing Care Quality Assurance Commission (who has jurisdiction over
advanced registered nurse practitioners, registered nurses and licensed practical nurses). | cannot speak to the process
for those two entities. Here is their respective website:

https://wmc.wa.gov/
hitps://www.doh.wa.gov/LicensesPermitsandCenrtificates/NursingCommission
My office receives and processes over 13,000 complaints per year. With respect to your nine specific questions:

1) Nine staff receive and process complaints on healthcare providers and healthcare facilities we regulate

2) If the Secretary of Health has statutory jurisdiction, a Case Management Team assesses the complaint. This
team consists of a Case Manager, Supervising Staff Attomey, Supervising Investigator and Executive Director. If the
profession is regulated by a govemor-appointed Board or Commission, then by law at least three members of the
profession must review the complaint. RCW 18.130.040 establishes which professions are regulated by what entity.
https://app.leg.wa.gov/RCW/default.aspx ?cite=18.130.040

3) Under Chap. 246-14 WAC, we have 21 days to assess a complaint to determine if an investigation is
warranted. https://app.leg.wa.gov/WAC/default.aspx?cite=246-14

4) Under the rule cited above, we have 170 days to conduct an investigation

5) The criteria to determine if a case should be investigated is if there is “reason to believe” a license holder “may

have engaged” in unprofessional conduct as that term is defined in statute. htips://anp.leg.wa.qov/RCWidefault.aspx?
cite=18.130.086

6) We do not have one source-documenit, per se, with respect to this — but what we do have is a report we must

file with the Legislature every two years which we simply call the “Health Professions Discipline and Regulatory

Activities” report. This report provides a wealth of information — the report is required to detail the number of complaints
https://mail.google.com/mail/u/07ik=606e97c910&view=pt&search=all&permthid=thread-1%3A1656640633749234823&simpi=msg-1%3A1656640633... 1/10
112712020- Case 2:20-CV-0037 25h bedalhhedl BH kith -Lamnp kiko matCrarequdseage 5 Of 6

“made, investigated, and adjudicated and manner of disposition. Our reports are all available online, going back in some

* cases as far back as 1921; the most recent report is dated 2015-2017 and is over 115 pages long and has a wealth of
statistics regarding the disciplinary process. The reports can be found here: hitps://www.doh.wa.gov/
AboutUs/ProgramsandServices/HealthSystems Quality Assurance/ReportsandGuidanceDocuments/
HealthProfessionsRegulatoryActivitiesUDA

7) Please see the attached document with the professions-code list

8) “Z legacy” means a case prior to 2008 in our old database system. “Master Case” means a case that was
investigated and legal action authorized — this is not a legal term but rather as a result of our database created in 2008.
“BT” means “below threshold” - meaning that the case did not warrant further action. BT is unique to most professions,
but generally could include “billing disputes,” “insufficient information in the complaint,” “if allegations are true, no
violation of law,” and “complaint referred to another agency” (e.g., DSHS, LNI, etc.)

9) There are no legal definitions for the terms you note in this question. We categorize complaints as the most
appropriate given how the complaint is written. Some complaints may be one or two sentences, some complaints may
be 10-15 pages and we’ve received complaints over 100 pages long. We attempt as best to succinctly capture the
essence of the complaint.

| would not say that “patient rights” allegations are rejected, rather | would say that, based on Question Number 5 above,
we have to have sufficient information to believe that a violation of law occurred. [f the complaint we receive is not a
violation of the laws we can enforce, we cannot take action. We can only take action on an act (or absence of an act)
that constitutes “unprofessional conduct.” The Legislature has outlined 27 acts that constitute “unprofessional conduct"
and this can be found in RCW 18.130.180. htips://app.! (RCW/default.as| ite=18.130.180.

wv a

| do not mean to imply that “patient rights” does not imply a patient may not have been harmed — it just may be outside
of our statutory jurisdiction. For example, most billing disputes may be better addressed by the Office of Insurance
Commissioner or the Consumer Protection Division of the Attorney General or the Health Care Authority; certain acts
constitute crimes that must be addressed by local law enforcement and complaints about rude behavior by staff is often
better addressed by the employer or hospital ombudsman and some complaints we receive have already been resolved
by another agency or the employer/provider themselves (e.g., if we get a complaint that person did not receive their
medical records but that issue has since been resolved, we would close the matter).

| hope you find this information helpful.
Respectfully,

Marc D. Defreyn

Director, Office of Investigative & Legal Services
Health Systems Quality Assurance Division
Washington State Department of Health

marc.defreyn@doh.wa.gov

v1 fl[olelm|s

   

https://mail.googie.com/mail/u/07ik=606e97c910&view=pt&search=all&permthid=thread-f%3A1656640633749234823asimpl=msg-f%3A1656640633... 2/10
1/28/2020 Case 2:20-CV-003 725i Sneha afedt BA abit LompkaihtotatOr as equdsage 6 of 6

i j Gmail Gabi Kertesz <gaboca@gmail.com>

Department of Health - complaint information as requested

 

 

Defreyn, Marc D (DOH) <Marc. Defreyn@doh.wa.gov> Tue, Jan 28, 2020 at 11:05 AM

To: Gabi Kertesz <gaboca@gmail.com>

Hello,

The law is a fascinating creature and of course the challenge is always reading it in harmony. Chap. 7.70 RCW is a law
that addresses actions for injuries resulting from healthcare (indeed, that is what this Chapter of the law is called). In
short, this law addresses cases in tort (private law suits) and what is required to show for a private lawsuit regarding
informed consent (or lack thereof). https://app.leg.wa.gov/RCW/default.aspx?cite=7.70

We do not enforce Chap. 7.70 RCW - this is a law that regarding private medical malpractice lawsuits.

Having said that, and while | cannot speak directly for the Washington Medical Commission, short of rendering
emergent care (RCW 18.71.220) [https://app.leg.wa.gov/RCW/default.aspx ?cite=18.71.220], | believe an
allegation that a provider performed a procedure without patient consent would likely fall below the standard of care
- a potential violation of RCW 18.130.180(4) [https://app.leg.wa.gov/RCW/default.aspx?cite=18.130.180]. In
that regard, while lack of informed consent may or may not rise to the level of a private cause of action,
independently such an allegation would be assessed and, if warranted, would be investigated.

| hope this helps.

[Quoted text hidden]

https://mail.google.com/mail/u/0?ik=606e97c910&view=pt&search=all&permmsgid=msg-f%3A165 70000067997 73186&simpl=msg-f%3A16570000067...

Vi
